Citation Nr: 0422212	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-02 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for postoperative residuals of fracture at T8-L1 with 
lumbosacral strain.

2.  Entitlement to service connection for depression, to 
include as secondary to service-connected postoperative 
residuals of fracture at T8-L1 with lumbosacral strain.

3.  Entitlement to service connection for skin disorder, to 
include as a result of exposure to herbicides.

4.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1969 to September 
1971, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In a March 1999 rating decision, the RO increased 
the disability rating for postoperative residuals of fracture 
at T8-L1 with lumbosacral strain to 40 percent disabling.  In 
a February 2000 Rating Decision, the RO denied an increased 
rating for postoperative residuals of fracture at T8-L1 with 
lumbosacral strain.  Additionally, in an August 2001 Rating 
Decision, the RO denied service connection for depression, to 
include as secondary to service-connected postoperative 
residuals of fracture at T8-L1 with lumbosacral strain.  
Lastly, in a September 2002 rating decision, the RO increased 
the disability rating for postoperative residuals of fracture 
at T8-L1 with lumbosacral strain to 60 percent disabling; 
denied service connection for skin rash; and denied service 
connection for post-traumatic stress disorder.  The veteran 
has timely perfected an appeal of these determinations to the 
Board.  Furthermore, the veteran has not indicated that he is 
satisfied with the rating assigned for his low back 
disability.  Thus, the claim is still before the Board.  AB 
v. Brown, 6 Vet. App. 35, 38-39 (1993).  

On another matter, the Board observes that the record 
reasonably raises the claim of entitlement to service 
connection for a scar, associated with postoperative 
residuals of fracture of T8-L1 with lumbosacral strain.  The 
RO has not developed or adjudicated this issue.  The issue is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that his postoperative 
residuals of fracture at T8-L1 with lumbosacral strain are 
more disabling than currently evaluated, and that he has 
depression as a result of his service-connected postoperative 
residuals of fracture at T8-L1 with lumbosacral strain, a 
skin disorder as a result of exposure to herbicides, and 
post-traumatic stress disorder (PTSD) that was incurred in or 
aggravated by service.

Initially, the Board notes that the veteran's service medical 
records are not of record.  It is unclear whether the RO has 
made adequate attempts to obtain them.  Thus, the RO should 
make another attempt to obtain the veteran's complete service 
medical records, including any morning/sick reports and 
Surgeon General's Office (SGO) reports.  The RO should also 
attempt to obtain the veteran's service personnel records.

Regarding the issue of entitlement to a disability rating in 
excess of 60 percent for postoperative residuals of fracture 
at T8-L1 with lumbosacral strain, the Board finds that the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 [hereinafter VCAA], 
codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, 
and codified as amended at 5102, 5103, 5106 and 5107 (West 
2002), have not been satisfied.  Specifically, the VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim if there is a reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).  

The Board acknowledges that a June 2001 VA letter informed 
the veteran of the provisions of the VCAA and of the 
information and evidence necessary to establish entitlement 
to service connection; however, the Board observes that the 
letter fails to inform the veteran of the information and 
evidence necessary to substantiate a claim for an increased 
rating.  Thus, the Board determines that action by the RO is 
needed to satisfy the requirements of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d. 
1339 (Fed. Cir. 2003).

Additionally, the Board notes that the most recent VA 
examination report of record is dated January 2000, which is 
over 4 years old.  In this regard, the Board observes that 
the RO should schedule the veteran for a VA examination to 
determine the current severity of the veteran's low back 
disorder, to include a report of all orthopedic and 
neurologic manifestations.  

Further, the Board observes that the regulations for 
evaluating disabilities of the spine were revised on August 
22, 2002, 67 Fed. Reg. 54,345 (effective September 23, 2002), 
and again revised on August 27, 2003, 68 Fed. Reg. 51454-58 
(effective from September 26, 2003).  Disabilities and 
injuries of the spine are now evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243.  A review of the 
record reveals that the RO has not considered these revised 
regulations in the evaluation of the veteran's low back 
disorder.  Due process requires that the RO consider these 
regulations prior to appellate consideration of the veteran's 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Turning to the issue of entitlement to service connection for 
depression, to include as secondary to service-connected 
postoperative residuals of fracture of T8-L1 with lumbosacral 
strain, the Board notes that a July 2001 VA examination 
report provides a diagnosis of major depressive disorder but 
comments that it is impossible to determine exactly whether 
or not the depression is related to the veteran's lower back 
pain.  In this regard, the Board observes that fulfillment of 
the statutory duty to assist under the VCAA also requires VA 
to provide a medical examination when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability, (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active duty, and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4) (2003).

Since the underlying etiological basis for a diagnosis of 
depression in the record on appeal has been called into 
question, the RO should schedule the veteran for a VA 
examination, to include a medical opinion as to whether the 
veteran's current depression is related to his military 
service or his service-connected postoperative residuals of 
fracture at T8-L1 with lumbosacral strain.  

With respect to the issue of entitlement to service 
connection for skin disorder, to include as a result of 
exposure to herbicides, the Board notes the veteran's 
statement that he has had a rash on his arms, shoulders, 
hips, legs and buttocks since returning from Vietnam.  The 
Board also observes that VA treatment reports reveal that the 
veteran has scattered macula, circular rash over the arms and 
hands, tinea corpous, and dry scaly plaques over the arms and 
legs, and that he has been prescribed triamcinolone acetonide 
for a skin condition.  As discussed above, since the 
underlying etiological basis for a skin disorder in the 
record on appeal has been called into question, the Board 
observes that the veteran should also be scheduled for a VA 
examination to determine whether his current skin disorder is 
related to his military service.

Lastly, regarding the issue of entitlement to service 
connection for PTSD, the Board notes that the veteran has 
been diagnosed with PTSD; however, the record fails to show a 
verified in-service stressor or how the stressor is related 
to the veteran's PTSD diagnosis.  In this regard, the Board 
observes that the veteran's claimed in-service stressors 
include:

?	mortar rounds coming in and people getting killed from 
these rounds from January to November 1970 in Camranh 
Bay at the Depot while assigned to the Chemical Engineer 
Battalion with Depot Operations;

?	being in a "house of ill repute" in Dain Go Tinh in 
the middle of 1970 while assigned to the Chemical 
Engineer Battalion 53C20 attached to the 109th Airbourne 
Quartermaster unit when a Viet Cong put an AKA 47 up to 
his face and cocked it, and this Viet Cong running 
outside and getting killed by some Koreans who ripped 
out his teeth, cut him up with a knife and dragged him 
back into the building; and

?	witnessing the killing of Viet Cong, including a woman 
who used to wash his clothes and clean his house and who 
had a clay-like face as her body lay dead on a wire, in 
or near Camranh Bay below the 22nd replacement at the 
end of 1970, with the woman being shot at the 109th 
Airbourne Quartermaster in Camranh Bay, while assigned 
to the Chemical Engineer Battalion attached to the 109th 
Airbourne Quartermaster unit.

The Board observes that the record is unclear as to whether 
the RO has made adequate attempts to verify the above claimed 
stressors.  Thus, the RO should inform the veteran that it is 
his responsibility to submit the information necessary to 
verify his claimed stressors and that, if he fails to do so, 
his case can be negatively impacted.  The RO should request 
that the veteran provide the specific date and time (e.g., 
month, morning, evening), location, and names of individuals 
involved for each of the claimed stressful events.  Using any 
additional information the veteran provides, the RO should 
attempt to verify the veteran's alleged stressors through all 
available sources, to include contacting the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR).  The RO should document its efforts and, if such 
efforts are unsuccessful, the RO should so inform the veteran 
and advise him to submit alternate forms of evidence to 
support his claim for service connection for PTSD, in 
compliance with the notification requirements in Dixon v. 
Derwinski, 3 Vet. App. 261, 263-64 (1992).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to re-adjudicating the veteran's claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center and request a 
search for the veteran's service medical 
records, to include morning/sick reports 
and SGO reports.  In addition, the RO 
should request a search for any service 
personnel records for the veteran for his 
period of active service from April 1969 
to September 1971, to specifically 
include his service in the Republic of 
Vietnam.  The RO is reminded that efforts 
to obtain government records must 
continue until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  Should the RO reach 
either or both conclusions, it must so 
state in a notice to the veteran and his 
representative.  

2.  With respect to the issue of 
entitlement to a disability rating in 
excess of 60 percent for postoperative 
residuals of fracture at T8-L1 with 
lumbosacral strain, the RO should send 
the veteran and his representative a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
Among other things, the letter should 
explain what, if any, information and 
medical and lay evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim for an 
increased rating.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim. 

3.  Thereafter, the RO should schedule 
the veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current severity of the 
veteran's service-connected postoperative 
residuals of fracture at T8-L1 with 
lumbosacral strain.  The veteran's claims 
file should be made available to and 
reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated studies, including X-rays, and 
range of motion studies in degrees, 
should be performed.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
physician should be requested to identify 
any objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due to 
pain should be identified, and the 
examiners should be requested to assess 
the extent of any pain.  The physician 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  

In addition, based on the examination 
findings and a review of the claims 
folder, the physician is asked to 
specify, if possible, whether the veteran 
has experienced incapacitating episodes 
(i.e., periods of acute signs and 
symptoms due to the service-connected low 
back disability that require bed rest 
prescribed by a physician and treatment 
by a physician) of intervertebral disc 
syndrome over the past 12 months, and 
identify the total duration of those 
episodes over the past 12 months.  

The physician is also asked to identify, 
if possible, the signs and symptoms 
resulting from intervertebral disc 
syndrome that are present constantly, or 
nearly so.  Any abnormal sciatic, 
peroneal, popliteal or other nerve 
findings due to intervertebral disc 
syndrome should be described in detail 
and the degree of any paralysis, neuritis 
or neuralgia should be set forth (i.e., 
mild, moderate, severe, complete).  

The physician should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

4.  The RO should also schedule the 
veteran for a VA examination, to include 
a medical opinion as to whether the 
veteran's current depression is related 
to his military service or his service-
connected postoperative residuals of 
fracture at T8-L1 with lumbosacral 
strain.  The veteran's claims file should 
be made available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  Based on examination 
findings, medical principles, and 
historical records, including service 
medical records, the examiner should 
specifically state whether the veteran's 
current depression is related to his 
period of service or his service-
connected postoperative residuals of 
fracture of T8-L1 with lumbosacral 
strain.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

5.  The RO should also schedule the 
veteran for a VA examination, to include 
a medical opinion as to whether the 
veteran's current skin disorder is 
related to his military service.  The 
veteran's claims file should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  Based on examination 
findings, medical principles, and 
historical records, including service 
medical records, the examiner should 
specifically state whether the veteran's 
current skin disorder is related to his 
service.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

6.  Regarding the claim for service 
connection for PTSD, the RO should inform 
the veteran that it is his responsibility 
to submit the information necessary to 
verify his claimed stressors and that, if 
he fails to do so, his case can be 
negatively impacted.  The RO should 
request that the veteran provide the 
specific date and time (e.g., month, 
morning, evening), location, and names of 
individuals involved for each of the 
claimed stressful events.  Using any 
additional information the veteran 
provides, along with any service 
personnel record obtained, the RO should 
attempt to verify the veteran's claimed 
in-service stressors through all 
available sources, to include USASCRUR, 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  The RO should 
provide copies of any personnel records 
obtained showing his service dates, 
duties, and units of assignment during 
his service in Vietnam.  Advise USASCRUR 
that the summary of the alleged stressors 
includes the following:  

(a)  mortar rounds coming in and people 
getting killed from these rounds from 
January to November 1970 in Camranh Bay 
at the Depot while assigned to the 
Chemical Engineer Battalion with Depot 
Operations;

(b)  being in a "house of ill repute" 
in Dain Go Tinh in the middle of 1970 
while assigned to the Chemical Engineer 
Battalion 53C20 attached to the 109th 
Airbourne Quartermaster unit when a Viet 
Cong put an AKA 47 up to his face and 
cocked it, and this Viet Cong running 
outside and getting killed by some 
Koreans who ripped out his teeth, cut him 
up with a knife and dragged him back into 
the building; and

(c)  witnessing the killing of Viet Cong, 
including a woman who used to wash his 
clothes and clean his house and who had a 
clay like face as her body lay dead on a 
wire, in or near Camranh Bay below the 
22nd replacement at the end of 1970, with 
the woman being shot at the 109th 
Airbourne Quartermaster in Camranh Bay 
while assigned to the Chemical Engineer 
Battalion attached to the 109th Airbourne 
Quartermaster unit.

The RO should document in the claims file 
its efforts to obtain this verification.  
If referral to USASCRUR or other 
pertinent sources is to no avail, the RO 
should so notify the veteran and advise 
him to submit alternate forms of evidence 
to support his claim for service 
connection for PTSD.  

7.  After completing the above-requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should re-adjudicate 
the issues of entitlement to a disability 
rating in excess of 60 percent for 
postoperative residuals of fracture at 
T8-L1 with lumbosacral strain; 
entitlement to service connection for 
depression, to include as secondary to 
service-connected postoperative residuals 
of fracture of T8-L1 with lumbosacral 
strain; entitlement to service connection 
for skin disorder, to include as a result 
of exposure to herbicides; and 
entitlement to service connection for 
post-traumatic stress disorder.  This 
review should include consideration of 
the noted revised regulatory criteria for 
evaluating disabilities and injuries of 
the spine at 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293) and 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 through 5243).

8.  If such determinations remain 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decisions reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



